﻿It is a great pleasure, Mr. President, to congratulate you upon your election as President of this session of the General Assembly. I feel confident that you will guide our work to a successful conclusion.
The challenges that we face together are enormous. On the threshold of the last decade of this century, we shall have to wake choices and take decisions that will determine the course of human progress far into the next millennium. The unparalleled speed and scope of the changes now facing us are the most striking characteristic of our time. We are witnessing rapid globalisation.
Changes involve uncertainty. But change also involves opportunity. We must seize this opportunity. We must agree and act on a global agenda for the management of change. If we fail to act, or if we act wrongly, we may soon face a threat to our future.
We are living in a transitional period. The awareness of the conflicts between human activities and environmental constraints is literally exploding. Even today, the number of poor, illiterate or unemployed people in the world is growing. This finite world of ours will have to provide food and energy for a troubled world population sometime in the next century. It may have to sustain a world economy which is five or ten times larger than the present one. This cannot be done by perpetuating present patterns.
We have made some progress in our efforts to prevent war. But while nuclear war remains a long-term threat to our survival, the process of ecological degradation constitutes a clear and present danger. We are experiencing it in our daily life. It is increasingly visible everywhere. People all over the world are not just worried about their own and their children's future: they are deeply anxious about the future of this planet.
As we approach the third millennium, we must fashion a global concept of security that will embrace the notion of sustainable development, the need to combat underdevelopment, the unequal distribution of wealth, the degradation of our environment and the depletion of our resources. We are facing a new era which will have to be shaped by responses to common challenges which unite mankind, rather than the conflicts which have divided nations in the past. Nations can no longer attain security through competition and at each other's expense. They have to seek co-operation in order to enhance their common security.
We are witnessing amazing changes in East-West relations. Old tensions are abating. As stated by the United States Secretary of State, James Baker, only two days ago, the United States and the Soviet Union have moved from confrontation through dialogue to co-operation, and we all heard this in the statement by President Bush in the Assembly this morning.
We welcome the commitment of the United States and the Soviet Union to cut their arsenals of strategic nuclear weapons by half. We are heartened by the progress made during the recent meeting in Wyoming. Success would serve as a recognition of the fact that nuclear weapons are not the solution to genuine security: their competitive accumulation leads to the insecurity of nations. This message is of fundamental importance to our efforts to stem the further spread of nuclear weapons.
We should urge the nuclear weapon States to further strengthen that message by concluding a comprehensive test-ban treaty. In the meantime, we welcome the progress made towards ratification of the threshold test-ban treaty and the treaty on peaceful nuclear explosions. A ban on chemical weapons is an urgent requirement. I therefore warmly welcome the new initiative presented by the United States President this mornings it is my sincere hope that this new step, and the understanding reached between the Soviet Union and the United States, will pave the way for a total ban on chemical weapons.
For the first time, the nations of East and West in Europe have sat down to deal with the dangers of their military confrontation, which have divided that continent for more than four decades. Again, it is the recognition of common interests which provides the engine. We now see the opportunity to reduce instabilities and to prevent military dispositions from blocking a promising process of peaceful change. Our task should be the construction of an open, equitable and co-operative political order where nations enjoy equal security at the lowest possible level of military force. We are intent on contributing actively to this all-important process of transformation, which is now fostering co-operation among all the nations which make up the security order in Europe.
By lowering and moving the military walls in Europe we are opening ourselves to a new era of co-operation. We must seek expanded economic relations on the basis of commercially sound principles and open economies. We must seek practical co-operation and common approaches to environmental protection. We must expand scientific and technological co-operation and broaden our cultural exchanges.
Countries in eastern and central Europe have embarked on a new course. They are engaging in a process of reform and democratisation in their internal policies as well as in their approach to the common challenges which confront us. We welcome - and we support - these efforts. We cannot guarantee their success. They must forge their own future. They must shape their own societies. Nevertheless, we shall convey in tangible and substantive ways our will for co-operation and indeed our solidarity with the peoples of eastern Europe, who have embarked on a new quest for freedom.
Political change reflects and creates new social energies and aspirations. The quest for human freedom defies oppression. Our commitment to the protection of the universal human rights recognizes no boundaries of State. It is a transnational commitment which transcends borders in Europe and in the world at large.
I welcome the declaration from the ninth non-aligned Summit in Belgrade, with its emphasis on human rights and the rights of women and their role in development. The declaration bears witness to the broadening support for these ideals. I strongly endorse what the Secretary-General observes in his report: "...it is becoming increasingly plain that no Government can expect immunity from international exposure to criticism if it flouts human rights in trying to overcome political dissidence or ethnic unrest." (A/44/1, sect. VII) This year's General Assembly will consider the Convention on the Rights of the Child. Norway has taken an active part in the process, and we urge the Assembly to adopt the Convention. We have seen significant progress in the resolution of regional conflicts over the past year. My Government will present its view on these conflicts later during this General Assembly. One of the most hopeful changes has been the renewed trust in the United Nations, in viewing United Nations peace-keeping as an alternative to intervention.
Norway fully supports the Secretary-General's observations about the serious consequences of the financial shortfall affecting United Nations peace-keeping operations. Let me also stress the need for stronger political support for present operations. A special responsibility lies with the Security Council, which, in some cases, inter alia, in southern Lebanon, has failed to bring the weight of its authority to hear on those parties which defy the will of the international community and prevent the peace-keepers from fulfilling their mandate.
In Namibia, the foundation is being laid for a new independent State in Africa. Although the difficulties are manifold, we trust that the parties involved, with the assistance of the United Nations, will bring independence, and that process, forward on schedule. Norway, for its part, is ready to contribute its share to this historic development on the African continent.
The international community must rally to the task of combating the many challenges to our common security: the proliferation of nuclear and chemical arms, as well as their means of delivery; poverty; terrorism; and drug trafficking.
Let me call your particular attention to the serious international problem of drug abuse. There are no simple solutions: we need a broad strategy encompassing the control of supplies, the reduction of demand, the suppression of trafficking, and the prevention and treatment of addiction. Resources are needed at all levels: to assist producer countries in reducing the export of illicit drugs to the largest markets, to control the demand for drugs in the major "consumer" countries, and to establish effective international co-operation, in the field of law enforcement also. Illicit drug trafficking is indeed an international problem. It solution requires global co-operation. We need to strengthen the United Nations by committing funds and vesting decision-making authority in United Nations institutions.
Since the publication of the report of the World Commission on Environment and Development two and a half years ago, we have witnessed a surge in awareness concerning the environment. Several factors have contributed to this change. Reports of severe and lasting ecological degradation because of atmospheric, water or soil pollution are coming in from many regions of the world. Our scientists warn us that we may be facing a general global warming and significant changes in world climate.
The stratospheric ozone shield may be in danger. Scientific and technological developments are continuously opening new possibilities for modifying nature, for example through advances in biotechnology. At the same time, we are in the process of losing global biological and genetic diversity at an unprecedented rate, particularly through the rapid reduction of tropical rain forests.
If we look at the agenda of international conferences and negotiations on environmental questions for the next three years we find an impressive level of activities. At this session we have before us the consolidated report of the Secretary-General on the follow-up to the report of the World Commission on Environment and Development. We are pleased to note that most of the United Nations organizations and many Governments are in the process of giving effect to the recommendations of the report. It is encouraging that the recent Western economic summit meeting, as well as the Organisation for Economic Co-operation and Development (OECD), the World Bank and others, called for the integration of environmental concerns in day-to-day economic decision-making. Similarly, the non-aligned countries have called for urgent co-operative measures to ensure a sustainable and environmentally sound development.
A key principle in that process has been sustainability, a clear recognition and admission that economic development has, so far, not been sustainable. We need a green agenda. We need growth that respects the limitations set by nature. However, growth itself should not be limited. Poverty alleviation does not compete with sustainable development. Environmentally sound investments are necessary to sustain development. The industrialized countries carry a particular responsibility for securing growth in the world economy and opening markers to exports from developing countries. Developing countries have declared their readiness to undertake necessary policy reforms. I believe they should pursue and strengthen those efforts. However, to succeed we need the support of the international community.
Devastating debt burdens have for too long hampered growth and development in third world countries. It is now vital that the debt burdens be reduced to sustainable levels. We therefore fully support the view that debt reductions must occupy centre stage. The international community now recognizes the need to reduce the debt overhang. However, our strategy will succeed only if it is fully implemented. The readiness of commercial banks to play their part remains vital. We are concerned about reports that the banks are now failing to make new capital available for developing countries and thus to live up to their responsibilities under the Brady Plan.
We must agree on measures to restore development in the debt-ridden countries. Financial transfers to developing countries must be increased. The growth in aid volume has stagnated deplorably. The United Nations target of a 0.7 per cent ratio between official development assistance and gross national product is far from being met. Many countries both could and should do much better. I see no reason to conceal the fact that, while Norway has given around 1 per cent of its QJP in official development assistance to developing countries, we are disappointed that the OECD average has declined to a meagre 0.34 per cent.
But aid alone will not suffice. The importance of increased export earnings for the economies of developing countries cannot be overemphasized. Protectionist tendencies must be halted and reversed.
The question of energy is also in fact intimately linked both with economic growth and with environmental protection. We have lacked an energy dialogue in the past. We have felt the shock waves that sharply fluctuating oil prices have sent through the world economy. Norway sees the need to start a new dialogue on energy issues that will also address related environmental concerns.
Regional action is a central part of the processes of follow-up to the World Commission. African Ministers of Economic Planning, Education and Environment met at Kampala in June to set priorities for action to implement the recommendations of the report. In the Kampala Declaration they frankly state that economic development that is not sustainable should no longer be called development. We look forward to similar action from the conferences scheduled for Asia and the Pacific and for Latin America in 1990.

The industrialized countries account for the bulk of the world's accumulated pollution and resource depletion. Next May the countries of Europe and North America will meet at Bergen, Norway, for the regional follow-up meeting for "Our Common Future" in the region of the Economic Commission for Europe (ECE). We expect that conference to adopt a strong ministerial declaration that will reflect the commitment and political readiness of ECE Governments to set new national and regional targets for concrete action.
Next year the Second World Climate Conference will convene at Geneva. The spectre of global climate change is increasingly emerging as the most alarming environmental problem facing us. The abnormal variations in weather patterns we have witnessed during the 1980s and the human suffering and the enormous damage caused by floods, drought or hurricane in the course of the past few years have only underlined the need for action.
The Hague Declaration in March of this year called for new and wide-ranging principles for international co-operation to protect the atmosphere. Some 40 countries have now signed the Hague Declaration, and many others have indicated their support. The Declaration defines the need for new institutional authority, either by strengthening existing organizations or by creating a new institution, but within the framework of the United Nations. It calls for specific emission standards and targets, as well as for dispute settlement procedures binding on the parties. The establishment of new mechanisms to secure genuinely additional financial resources is a matter of priority. Such financial compensation would enable poor countries to adjust their economies more successfully to a sustainable development pattern. 
The Norwegian Government has proposed the establishment of an international climate fund with individual industrialized — country contributions in the order of 0.1 per cent of GNP.
The work of the Intergovernmental Panel on Climate Change (IPCC), under the leadership of the United Nations Environment Programme (UNEP) and the World Meteorological Organization (WMO), is of crucial importance in the elaboration of strategies for combating global warming. The Panel's report, which is due by September of next year, will form the main basis for the preparation of a global convention on climate. I urge full support of the work under way in the IPCC. We are encouraged that an increasing number of developing countries are now taking part in that process. There is no competition or conflict between the Hague initiative and the IPCC process. On the contrary, the Hague Declaration is intended to strengthen and supplement processes already under way internationally to protect the world climate.
The follow-up process of the report and the intensive research and negotiations now in progress concerning climate both point forward to the 1992 conference on environment and development. The forty-fourth session of the General Assembly will take important decisions on the preparatory process leading to the 1992 conference. We have noted the support of the Belgrade non-aligned summit for the candidacy of Brazil to host the conference. We feel confident that this would be a good choice, and we support it. It underlines the message that the conference should be addressing the vital linkage between environment and development.
Let me briefly outline my views on what we should aim for during our preparations for 1992.
First, the 1992 conference should he based on the concept of sustainable development. There is no way that we can solve the global environment problems now facing us without a direct linkage to a broader economic and social development process.
Secondly, and for those reasons, the preparatory process should address the need for additional financial resources. Cleaning up accumulated pollution and reversing present processes of ecological degradation are clearly going to be expensive. The alternative of doing nothing or too little, however, will be even more expensive. The developing countries will need increased assistance to help them avoid making the same mistakes that the industrialized world has made over and over again. I welcome the proposal made by Prime Minister Gandhi at the last non-aligned summit conference in Belgrade for the establishment of a planet protection fund. Several other financial mechanisms could also be explored, such as a system of consumer tax on non-renewable resources and users' fees on harmful emissions. We must he willing both nationally and internationally to apply such rules and principles.
Thirdly, we should set a timeframe for the negotiations on a global climate convention which would enable us to sign it during the 1992 conference, if at all possible.
Fourthly, we should make a new and committed effort to strengthen our institutions. Here, again, I attach particular importance to the creation of effective instruments which can deal with the challenges to the world climate. Perhaps that could be done through a strong monitoring mechanism for the forthcoming climate convention.
The 1980s have been characterized as a lost decade for development. This is true, even if there are notable exceptions. At the same time, we have experienced a crisis of multilateralism as nations have turned away from international institutions when concerted action has been most needed. The global vision has given way to fragmented outlooks and unilateral impulses.
But we have also seen economic globalisation on an unprecedented scale. The revolution in information, biotechnology and other technologies, the liberalization of capital markets, and the ensuing integration of trade and financial movements constitute but a few examples. Governments run the danger of losing control. National Governments are increasingly unable to cope with a situation of global interdependence, and our international institutions are still not given sufficient authority or resources to meet the new generation of problems. We face the reality of a global economy that is unbalanced, fragmented and interdependent at the same time.
We support the idea of convening a North-South summit under the aegis of the United Nations, with the aim of moving towards a more equitable and effective system of co-ordination and co-operation between industrialized and developing countries in linking economic and environmental tasks of global importance.
The time has come for a recommitment to multilateralism, to the search for global solutions. And we need to adopt new approaches. I believe we face an era in which the new threats to our security must be given the same high-level attention as the traditional issues concerning war and peace. Our founding fathers saw the need for a strong institution to deal with threats to international peace and security. I believe that certain elements of supranationality should now be considered at the global level. The challenges from the environment are a case in point. In regional co-operation, nations are gradually learning to accept majority decisions that on occasion may be viewed as contrary to narrowly defined national interests. The long-term view must come to prevail also in our global co-operation.
The international community is rediscovering the United Nations, how indispensable it is and how useful it can be, provided nations furnish it with the means to function as required. A global agenda for the management of change requires a strong United Nations.
 Collective management of global interdependence is no empty slogan. It is, very simply, the only acceptable formula for enlightened statecraft as we move into the last decade of this millennium.
